Citation Nr: 1037973	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  10-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 1976 to February 
1986. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. The rating decision denied the Veteran's 
claims for entitlement to service connection for sinusitis and 
bilateral hearing loss. The Veteran appealed only the issues of 
sinusitis and a right ear disability.


FINDINGS OF FACT

1. Sinusitis symptoms were displayed in service and have been 
shown to exist currently; the claims file contains competent 
medical evidence to connect the Veteran's current symptoms to his 
in-service symptoms. 

2. A right ear disability was not shown in service and did not 
manifest within one year of service; the claims file contains no 
evidence that any current hearing loss is connected to service.


CONCLUSIONS OF LAW

1. Sinusitis was incurred in active service. 38 U.S.C.A. §§ 1131, 
1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. A right ear disability was not incurred in or aggravated by 
service and may not be so presumed. 38 U.S.C.A. §§ 1101, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).

An April 2007 VCAA letter explained the evidence necessary to 
substantiate the claims for entitlement to service connection for 
sinusitis and bilateral hearing loss. This letter also informed 
the Veteran of his and VA's respective duties for obtaining 
evidence. In addition, the letter explained how a disability 
rating is determined and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits. 
Here, the Veteran first received VCAA notice in April 2007, prior 
to rating decisions on the claims in October 2007, September 
2008, and October 2008.

With regard to the duty to assist, the claims file contains all 
relevant service treatment records, service personnel records, 
and available private medical records indicated by the Veteran. 
There is no indication in the claims file that there are 
additional available relevant records that have not yet been 
obtained.

The Veteran underwent compensation and pension examinations for 
sinusitis and hearing loss in September 2008. 

The September 2008 sinusitis examiner based his determination 
that the Veteran's sinusitis was not incurred in service on an 
incomplete review of the record. However, the Board has 
considered the VA examiner's opinion together with this 
additional evidence, which includes multiple reports of sinus 
symptoms during service, sinus symptoms continuing since service, 
and a nexus opinion given by a private physician, and determined 
that an additional VA examination is not necessary to grant the 
Veteran's claim. As the Board has determined that the Veteran's 
claim for entitlement to service connection to sinusitis is 
granted, any failure of VA's duty to assist is non-prejudicial. 

The September 2008 audiology examiner considered all relevant 
information, referenced the claims file, and provided a sound 
rationale to support his opinion. See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007). As such, the Board has determined that for 
the claim of entitlement to service connection for a right ear 
disability, the Board's duty to assist has been met.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with VA's duty to 
assist. 

Merits of the Claim

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009). When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
The preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.6, 
3.303(a) (2009). 

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and a 
claimant may be granted service connection even though the 
disability resolves prior to adjudication of the claim. McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay testimony of in-service incurrence or aggravation may serve 
to support a claim for service connection by demonstrating the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, capable of lay 
observation. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (citing  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007)).

Sinusitis

The Board grants the Veteran's claim for entitlement to service 
connection for sinusitis because the evidence reflects that the 
Veteran was first diagnosed with sinus symptoms during active 
service and that such symptoms continued after service until at 
least the time the Veteran filed his claim in 2001. See 38 C.F.R. 
§ 3.303; McClain, 21 Vet. App. at 321. 

At a January 1976 service entrance examination, the Veteran 
reported no symptoms relating to sinusitis. The claims file 
reflects a clear history of repeated sinus symptoms during the 
Veteran's period of service. The Veteran was treated for sinus 
symptoms in May 1976, February 1979, April 1980, January 1983, 
May 1984, and January 1985. See 38 C.F.R. § 3.303. 

The Veteran has also submitted private medical records indicating 
that he has experienced sinus symptoms recently, and he has 
asserted that these symptoms have continued since. See Jandreau, 
492 F.3d at 1377. Additionally, the claims file contains a 
November 2007 letter from a private physician at the University 
of Florida Medical School indicating that the Veteran's sinus 
symptoms are related to exposure to chemicals "in his work." A 
lay statement submitted by the Veteran in April 2010 states that 
he was exposed to various chemicals during active service. This 
evidence is sufficient to establish competent medical evidence of 
a nexus between the sinus symptoms displayed during service and 
the current symptoms that the Veteran has reported. See Shedden, 
381 F.3d at 1167. 

Right Ear Disability

The Board denies the Veteran's claim for entitlement to service 
connection for a right ear disability because competent medical 
evidence indicates that a hearing disability did not begin during 
active service or within one year of discharge from service, and 
there is no evidence to show that hearing loss in the right ear 
is related to any incident of service.  See 38 C.F.R. § 3.303. 

Certain chronic disabilities, to include organic diseases of the 
nervous system, which may include some types of hearing loss, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Even if the disease is not diagnosed during the presumptive 
period, a veteran can still receive presumptive service 
connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period, followed without 
unreasonable time lapse by definite diagnosis. Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance. Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required degree. 38 C.F.R. § 3.307(c).

A veteran is not competent to provide a diagnosis or a medical 
nexus opinion. See 38 C.F.R. § 3.159. However, a veteran is 
competent to provide testimony as to continuity of symptomatology 
since service. See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (finding a veteran competent to testify that he 
experienced ringing in his ears in service and had experienced 
ringing in his ears ever since service).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
causally related to service. Hensley, 5 Vet. App. at 160.

According to a May 1983 Occupational Health Examination, the 
Veteran was exposed during active duty to occupational noise. As 
a result, he was required to wear ear plugs when he might be 
exposed and his hearing was tested frequently. 

In September 1980, a reference hearing test showed the Veteran's 
threshold levels in the right ear to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
10 db
5 db
0 db
0 db

In July 1982, the Veteran's threshold levels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 db
20 db
5 db
0 db
10 db

In September 1984, the Veteran's threshold levels in the right 
ear were recorded at the following decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
0 db
10 db
0 db
0 db

Consistently, in April 1985, the Veteran's threshold levels in 
the right ear were recorded at the following decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
0 db
0 db
0 db
0 db

As these results bear upon the Veteran's hearing capacity, at 
least at the time near his separation from active service, they 
are highly probative as they are akin to statements of medical 
diagnosis and treatment, which are accorded increased probative 
value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

While the claims file contains no record of an audiogram 
conducted at separation from active duty, a year after 
separation, in August 1987, the Veteran's threshold levels in the 
right ear reflected no disability and were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 db
5 db
5 db
5 db
5 db

At a September 2008 VA examination, an examiner assigned the 
Veteran a Maryland CNC Word List Speech Recognition score of 100 
for hearing in the right ear. The Veteran's hertz levels in the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 db
30 db
40 db
30 db
35 db

Under VA law, the Veteran has a current right ear disability 
because the auditory thresholds for three or more frequencies 
were recorded at 26 decibels or greater. See 38 C.F.R. § 3.385. 

However, at the time of the September 2009 VA examination, the 
examiner opined that any current hearing loss was not incurred in 
or aggravated by active service. 

As a basis for this opinion, the examiner stated that: (1) The 
Veteran's hearing was within normal limits during active duty as 
well as after active duty; (2) The Veteran reported onset of 
hearing loss a number of years after separation from active duty; 
(3) Hearing loss (outside of normal limits) was first documented 
in the right ear in 2001, 15 years after separation from service; 
and (4) Research shows that hazardous noise exposure has an 
immediate effect on hearing, not a delayed onset that is 
progressive or cumulative. 

The examiner cited several medical publications as bases for his 
findings. Accordingly, this opinion is afforded significant 
probative weight. See Wensch v. Principi, 15 Vet. App. 362, 367 
(2001) (finding that the Board may determine a particular medical 
opinion is probative or more probative than another). 
The Board has considered the development requirement of 38 C.F.R. 
§ 3.307(c). However, as there is no evidence that the Veteran's 
hearing loss was shown to exist within a short time following the 
presumptive period of one year, no further development is 
necessary. See 38 C.F.R. § § 3.307(a)(3), 3.307(c), 3.309(a). 

The preponderance of the evidence is against the claim as there 
is no competent evidence of a causal connection between the 
Veteran's current hearing loss and service and indeed, such a 
connection has been ruled out. See Hensley, 5 Vet. App. at 160. 
Further, competent medical evidence establishes that the Veteran 
does not have a current right ear disability that was incurred in 
or aggravated by service. Therefore, the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for a right ear disability and his claim is 
denied. See 38 C.F.R. § 3.303; Alemany, 9 Vet. App. at 519. 

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for a right ear disability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


